Citation Nr: 1107074	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for bronchial asthma.

2.  Entitlement to service connection for neurodermatitis, 
nodular with hyperpigmented lesions secondary to scabies, 
suspected; intertrigo in genital area, claimed as a skin 
condition.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service in the Puerto Rico Army National 
Guard from January 1981 to May 1981, from May 2002 to November 
2002, and from February 2003 to November 2003.  The Veteran also 
had active service in support of Operation Desert Spring from 
June to October 2002 and in Kuwait from March to May 2003.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2005 by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in May 2006.  The hearing was scheduled for February 2007 
at the San Juan RO.  But, the Veteran submitted a written 
statement to the RO dated February 2007 in which he cancelled the 
scheduled hearing.

The Veteran's claims were also before the Board in May 2008 and 
remanded at that time for additional evidentiary development, to 
include obtaining outstanding VA treatment records and affording 
the Veteran an opportunity for VA examinations.  The requested 
development was completed and the Veteran's claims are before the 
Board for final appellate consideration.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).    




FINDINGS OF FACT

1.  The Veteran's bronchial asthma is manifested by intermittent 
use of Albuterol and FEV-1 of 90.6 and 109 percent predicted as 
well as FEV-1/FVC of 111, 91, and 93 percent predicted.  The 
Veteran denied use of oral steroids, parenteral steroids, 
antibiotics, or immuno-suppressive medications, and had clinical 
visits for exacerbations less than once per year.  

2.  The Veteran credibly states that he experienced skin problems 
while stationed in Kuwait on active duty; the skin condition 
started on his scalp and later spread to other areas.  The 
Veteran reported a continuity of the skin problems since active 
service; these reports are supported by the competent medical 
evidence of record.

3.  Although the Veteran was treated for tachycardia and non-
cardiac chest pain in service, the most probative evidence of 
record does not show that the Veteran has a currently diagnosed 
chronic heart condition, and the Veteran, as a lay person without 
any specialized medical training, is not considered 
professionally qualified to diagnose this condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for bronchial asthma are not met for any period of time 
covered by the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.97, Diagnostic Code 6602 (2010).

2.  The criteria for entitlement to service connection for 
neurodermatitis, nodular with hyperpigmented lesions secondary to 
scabies, suspected; intertrigo in genital area, claimed as a skin 
condition, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The criteria for entitlement to service connection for a 
heart condition are not met and a heart condition may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bronchial Asthma

The Veteran contends that his service-connected bronchial asthma 
is worse than originally rated.  The Veteran was awarded service 
connection for bronchial asthma by way of the September 2005 
rating decision currently on appeal.  The RO evaluated the 
Veteran's bronchial asthma as non-compensably disabling under 38 
C.F.R. § 4.97, Diagnostic Code 6602, effective May 10, 2005.  The 
Veteran was notified of this decision and timely perfected this 
appeal.  The RO subsequently issued another rating decision in 
May 2006 in which it increased the Veteran's disability 
evaluation to 10 percent under Diagnostic Code 6602, effective 
May 10, 2005.

Disability ratings are determined by the application of the facts 
presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  

Generally, "pyramiding," the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Based upon the guidance of 
the United States Court of Appeals for Veterans Claims (Court) in 
Fenderson, the evidence, as will be discussed below, does not 
show a variance in the signs and symptoms of the Veteran's 
service-connected bronchial asthma during the claim period such 
that staged ratings are for application.

According to Diagnostic Code 4.96 (2010), ratings under 
Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not 
be combined with each other.  Where there is lung or pleural 
involvement, ratings under Diagnostic Codes 6819 and 6820 will 
not be combined with each other or with Diagnostic Codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the predominant 
disability with evaluation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  Id.

Under Diagnostic Code 4.97, Diagnostic Code 6602, a 10 percent 
evaluation is assigned for bronchial asthma with FEV-1 of 71 to 
80 percent predicted, or; FEV1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 30 
percent evaluation is assigned for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent evaluation is 
assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at least 
three times per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation, the highest schedular 
rating available, is assigned for FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications.  

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in July 1980 prior to entering service.  The 
clinical evaluation was normal and no respiratory abnormalities 
were found.  The Veteran also provided a past medical history in 
which he specifically denied ever having asthma.  Subsequent 
examinations were also negative for any respiratory 
abnormalities.

In March 2003, during a period of active duty training (ADT), the 
Veteran underwent water survival training at Fort Bragg, North 
Carolina.  According to the Veteran, the instructor ordered him 
to remain in the "deep area" of the pool.  It was noted that 
the Veteran was a weak swimmer and that he had difficulty stating 
afloat.  The Veteran subsequently "went under" three times and 
was rescued by a lifeguard.  

The Veteran was transported to Womack Army Medical Center for 
additional evaluation.  Upon arrival, the Veteran stated that he 
experienced chest tightness and fatigue while swimming.  Chest x-
rays taken at that time were interpreted to be normal.  Pulmonary 
function tests (PFTs) revealed FEV-1 of 90.6 percent predicted 
and an FEV-1/FVC of 111 percent predicted.  An electrocardiogram 
(ECG) was interpreted to show sinus tachycardia, rate 117.  
Otherwise, the ECG was normal.  The impression was non-cardiac 
chest pain.  

In May 2004, the Veteran presented to a VA medical facility with 
subjective complaints of skin rash.  His past medical history was 
significant for bronchial asthma.  A physical examination showed 
that the Veteran's lungs were clear.  The impression was stable 
bronchial asthma, among other conditions.  A follow-up VA 
treatment note dated July 2004 revealed that the Veteran's lungs 
were clear to auscultation bilaterally.  The impression was 
controlled asthma, among other conditions.  The Veteran was also 
afforded PFTs in October 2004.  These tests revealed FEV-1 of 109 
percent predicted and an FEV-1/FVC of 91 percent predicted.  The 
PFTs were interpreted to show normal spirometry with mild air 
trapping and mild hyperinflation.  

The Veteran reported to the troop medical center (TMC) in April 
2005 with subjective complaints of chest pain on exertion and 
allergic dermatitis.  The examiner recommended that the Veteran 
be separated from service.  The Veteran subsequently appeared 
before a Fitness for Duty Determination Board (FFDDB) that same 
month.  It was noted that the Veteran had diagnoses of chest pain 
on exertion, bronchial asthma, and allergic dermatitis, and that 
these conditions prevented him from completing the duties 
associated with his military occupational specialty.  The Veteran 
had 24 years of service in the Puerto Rico Army National Guard at 
that time, was given a permanent profile, deemed unfit for 
continued service, and medically separated from service.

The Veteran was afforded a VA general medical examination (GME) 
in August 2005.  It was noted that the Veteran's past medical 
history was significant for bronchial asthma, which was treated 
with Albuterol.  A physical examination showed evidence of free 
and open airways with clear lungs to auscultation and percussion 
as well as normal breathing.  No evidence of wheezes, rales, 
rhonchi, bronchospasm, or intercostal retraction was found.  A 
chest x-ray was essentially normal.  The impression was bronchial 
asthma by history, stable and controlled.  

The Veteran returned to VA in May 2006 to participate in the 
Persian Gulf Registry Program.  The Veteran's past medical 
history was significant for bronchial asthma, which according to 
the Veteran, developed after his return from Kuwait.  A review of 
systems was positive for wheezing upon exertion and occasional 
chest pain.  A physical examination of the Veteran's lungs was 
unremarkable.  A chest x-ray showed normal pulmonary structures 
and the impression was asthma by history.

The Veteran was afforded a VA Compensation and Pension (C&P) 
respiratory examination in March 2007.  The examiner reviewed the 
Veteran's claims file and medical records and noted that his 
asthma began in 2003.  The course of this disability since onset 
was described as "stable," and the examiner noted that the 
Veteran intermittently used an inhaled bronchodilator.  The 
Veteran denied use of oral steroids, parenteral steroids, 
antibiotics, or immuno-suppressive medications.  It was noted 
that the Veteran had asthma attacks approximately once per week, 
but the Veteran required clinical visits for exacerbations less 
than once per year.  A respiratory examination was normal and the 
chest x-ray impression was no acute cardiopulmonary abnormality.  
PFTs revealed FEV-1 of 109  percent predicted and an FEV-1/FVC of 
93 percent predicted.  PFTs were interpreted to show normal 
spirometry with mild hyperinflation.  The examiner also found no 
significant interval change when compared to the PFTs 
administered in October 2004.  The impression was asthma.  
Follow-up VA treatment notes dated April and October 2007 showed 
evidence of stable asthma.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent for bronchial asthma for any period of time 
covered by the appeal.  Diagnostic Code 6602 makes clear that a 
30 percent evaluation is assigned for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

In this regard, the Veteran's service-connected bronchial asthma 
is manifested by intermittent use of Albuterol and PFTs which 
showed FEV-1 of 91 and 109 percent predicted as well as FEV-1/FVC 
of 111, 91, and 93 predicted.  The Veteran denied use of oral 
steroids, parenteral steroids, antibiotics, or immuno-suppressive 
medications, and had clinical visits for exacerbations less than 
once per year.  See treatment records and examination reports 
dated March 2003, October 2004, and March 2007.  Accordingly, the 
Veteran is not entitled to an initial 30 percent evaluation under 
Diagnostic Code 6602 for any period of time covered by the 
appeal.  

Moreover, there is no evidence of record to show FEV-1 of 40 to 
55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least 
monthly visits to a physician for required care of exacerbations, 
intermittent (at least three times per year) courses of systemic 
(oral or parenteral) corticosteroids, FEV-1 less than 40 percent 
predicted, FEV-1/FVC less than 40 percent, more than one attack 
per week with episodes of respiratory failure, or daily use of 
systemic (oral or parenteral) high-dose corticosteroids or 
immuno-suppressive medications which would warrant an initial 
evaluation of either 60 or 100 percent for any period of time 
covered by the appeal. Thus, the Board finds that the currently 
assigned initial 10 percent rating under Diagnostic Code 6602 is 
proper, and the Veteran is not entitled to an initial evaluation 
in excess of 10 percent for bronchial asthma under Diagnostic 
Code 6602 for any period of time covered by the appeal.  Thus, 
the Veteran's claim is denied.  

The Board has also considered rating the Veteran's bronchial 
asthma under other code provisions contained in 38 C.F.R. § 4.97, 
but finds that these codes are not applicable in this case.  For 
example, there is no evidence of a diagnosis of or treatment for 
chronic bronchitis (Diagnostic Code 6600), bronchiectasis 
(Diagnostic Code 6601), pulmonary emphysema (Diagnostic Code 
6603), or chronic obstructive pulmonary disease (Diagnostic Code 
6604).  

The Board further finds that there is also no evidence that the 
manifestations of the Veteran's service-connected bronchial 
asthma are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Furthermore, as there is no indication in the record 
as to why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not warranted 
in this case, particularly where, as here, the signs and symptoms 
of the Veteran's service-connected bronchial asthma are addressed 
by the relevant criteria as discussed above. 

It is also pointed out that the assignment of a 10 percent 
schedular disability rating contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
service-connected bronchial asthma.  See also, 38 C.F.R. § 4.1 
(2010) (noting that the percentage ratings represent as far as 
can be practically determined the average impairment in earning 
capacity resulting from service-related diseases and injuries and 
their residual conditions in civilian occupations).  Additionally 
it was noted in April 2010 that the Veteran continued to work 
part-time as a security guard.  Moreover, there is no evidence of 
frequent periods of hospitalization related to the Veteran's 
service-connected bronchial asthma.  Therefore, the Board finds 
that the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008).

II.  Skin and Heart Conditions

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in- service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), 
service connection for certain chronic disabilities, including 
arteriosclerosis, cardiovascular renal disease (including organic 
heart disease), and endocarditis may be granted on a presumptive 
basis if manifested to a compensable degree within one year after 
separation from service.
 
STRs associated with the Veteran's claims file revealed that he 
was afforded a clinical evaluation and physical examination in 
July 1980 prior to entering service.  The physical examination 
was normal, and there were no skin or cardiovascular 
abnormalities noted.  The Veteran described his health as 
"good," and provided a medical history in which he specifically 
denied ever having skin diseases or heart trouble. 

The Veteran was also afforded a clinical evaluation and physical 
examination in April 1985.  The clinical evaluation was normal, 
and there were no skin or cardiovascular abnormalities found.  
The Veteran described his health as "good," but provided a 
medical history in which he specifically admitted to having skin 
diseases.  

The Veteran subsequently reported to sick call in August 1985 
with concerns of a skin infection.  The examiner noted that the 
Veteran had chigger bites all over his skin.  The impression was 
allergic dermatitis.  A follow-up clinical evaluation and 
physical examination in November 1989 showed no skin 
abnormalities, and the Veteran provided a medical history in 
which he specifically denied having skin diseases.  

In July 1992, December 1992, and July 1993, the Veteran reported 
to sick call with concerns of insect bites.  The examiner 
diagnosed the Veteran as having multiple chigger bites.  Follow-
up clinical evaluations and physical examinations dated May 1994, 
May 1999, and October 2002 showed no skin abnormalities, and the 
Veteran provided a medical history in which he specifically 
denied having skin diseases.   

In March 2003, during a period of ADT, the Veteran underwent 
water survival training at Fort Bragg, North Carolina.  According 
to the Veteran, the instructor ordered him to remain in the 
"deep area" of the pool.  It was noted that the Veteran was a 
weak swimmer and that he had difficulty stating afloat.  The 
Veteran subsequently "went under" three times and was rescued 
by a lifeguard.  

The Veteran was transported to Womack Army Medical Center for 
additional evaluation.  Upon arrival, the Veteran stated that he 
experienced chest tightness and fatigue while swimming.  Chest x-
rays taken at that time were interpreted to be normal.  An ECG 
was interpreted to show sinus tachycardia, rate 117.  Otherwise, 
the ECG was normal.  The impression was non-cardiac chest pain.  
The Veteran sought additional in-service care in May 2003 after 
reporting chest pain with activity.  The examiner ordered an 
exercise stress test.  The stress test was administered in June 
2003 and interpreted to be normal with no evidence of arrhythmias 
or ST changes.  

The Veteran asserts that he experienced skin problems during his 
period of active duty in 2003.  The itching started on his scalp 
and later spread.  He reports that the symptoms have continued 
since that time on a monthly basis.  See March 2010 VA 
examination report.  

In May 2004, the Veteran reported to a VA medical facility with a 
rash all over his body that itched, was red, and manifested by 
small ampules.  The manifestations were suggestive of urticaria 
and systemic steroids were prescribed.  The Veteran reported to 
VA in July 2004 with concerns of a continuous skin rash.  Upon 
physical examination, the examiner noted the presence of a rash.  
The impression was urticaria, episodes of itching and rash, 
improving. 

In October 2004, the Veteran sought additional VA care as part of 
a routine checkup.  The Veteran reported the presence of pruritic 
skin lesions on his hands, arms, trunk, and genital area for a 
period of six months.  The Veteran also stated that he got no 
relief from topical creams.  Upon physical examination, the 
examiner observed pruritic papular lesions in the interdigital 
hand webs, trunk, and arms.  No evidence of lesions was found in 
the Veteran's genital area.  The impression was skin pruritus, 
scabiasis.  

The Veteran reported to the TMC in April 2005 as part of a 
medical fitness evaluation.  The Veteran reported chest pain on 
exertion and allergic dermatitis.  It was noted that the 
Veteran's allergic dermatitis was unresponsive to treatment.  The 
examiner recommended that the Veteran be separated from service.  
The Veteran subsequently appeared before a FFDDB that same month.  
It was noted that the Veteran had diagnoses of chest pain on 
exertion, bronchial asthma, and allergic dermatitis, and that 
these conditions prevented him from completing the duties 
associated with his military occupational specialty.  The Veteran 
had 24 years of service in the Puerto Rico Army National Guard at 
that time, was given a permanent profile, deemed unfit for 
continued service, and medically separated from service.

The Veteran presented to VA for a dermatology consultation in 
July 2005.  The Veteran reported itching and a skin rash for two 
years.  Upon physical examination, the examiner noted the 
presence of excoriations, hyperpigmented macules, and excoriated 
papules on the Veteran's forearms, lower extremities, and 
scrotum.  The impression was neurodermatitis.      

The Veteran was afforded a VA GME in August 2005.  The veteran 
provided a medical history in which he stated that he had a skin 
rash on his scalp and forearm, as well as severe scrotal itching 
since October 2003.  After discharge from service, the Veteran 
stated that he had severe dermatitis and itching on his forearm, 
thigh, and genitals.  The Veteran indicated that he treated this 
condition with various creams, but that he did not obtain relief 
with these treatments.  Upon physical examination, the examiner 
found evidence of hyperchromic skin rash on both forearms and the 
scrotum, as well as intertrigo.  The examiner also observed a 
scabby-like dermatitis with neurodermatitis rash, hyperpigmented 
lesion, uncontrolled, unstable, papulondular rash in the buttock 
area and legs with skin eruptions, and a nodular rash on the 
Veteran's penis and scrotum.  The Veteran's genitalia were 
further described as hyperpigmented and hyperchromic with 
evidence of marked scratching and intertrigo.  The impression was 
neurodermatitis, nodular with hyperpigmented lesion secondary to 
scabies, suspected.

With regard to the Veteran's heart, the examiner noted that the 
Veteran's past medical history was significant for an episode of 
tachycardia as a result of swimming-induced exhaustion.  Upon 
physical examination, the examiner found the Veteran to have 
regular heart rhythm with no murmur or abnormal sounds.  
Peripheral circulation and pulses were normal.  No evidence of 
tachycardia was noted at that time, and an ECG was interpreted to 
show normal sinus rhythm.  Chest x-rays were also interpreted to 
show normal heart size and pulmonary vascularity.  The examiner 
diagnosed the Veteran was having bronchial asthma by history, 
stable, controlled, as well as hypertriglyceridemia, among other 
conditions.  The examiner explicitly stated in the examination 
report that there was no tachycardia and no evidence of any heart 
abnormalities.    

In May 2006, the Veteran participated in VA's Persian Gulf 
Registry Program.  The Veteran stated that he had a skin 
condition which began in October 2003 following his return from 
Kuwait.  The Veteran indicated that the skin condition had 
become progressively worse.  The examiner noted the presence of 
skin macules upon physical examination.  The impression was 
"skin condition."

The Veteran also stated that he experienced an episode of 
cardiac arrhythmia after an in-service exercise, and that he had 
occasional episodes of dizziness and chest pain since that time.  
Upon physical examination, the examiner noted that the Veteran's 
heart showed regular rhythm with no evidence of murmurs, rubs, 
clicks, or ejection sounds.  Chest x-rays were interpreted to be 
normal, while an ECG was interpreted to show sinus bradycardia.  
Cardiac arrhythmia by history was diagnosed.  
  
VA administered a C&P skin examination in connection with the 
current claim in March 2007.  The examiner reviewed the 
Veteran's claims file and noted that he was treated for 
neurodermatitis in July 2005 by VA.  The Veteran reported onset 
of his skin condition in service and stated at that time that he 
obtained some relief from his rashes and itching by using an 
unknown shampoo.  Upon physical examination, the examiner 
observed that the Veteran had a rash on the upper back and 
dorsum of the right hand.  The examiner noted the presence of 
some excoriations, but noted that less than one percent of the 
entire skin was affected.  The examiner also reviewed some color 
photographs provided by the Veteran that showed the location and 
size of additional rashes.  These photographs were reviewed and 
associated with the record.  The impression was neurodermatitis.  

The Veteran was also afforded a VA C&P skin examination in March 
2010.  The examiner reviewed the Veteran's claims file.  
According to the Veteran, he experienced continuous itching on 
the scalp since service and this condition subsequently spread 
to other parts of his body.  The Veteran obtained intermittent 
relief from his itching symptoms with daily use of Selsun 
lotion.  A physical examination revealed evidence of 
erythematous nodules on the right arm, right side of the neck 
and chest, and lower right leg.  The examiner also observed 
hyperpigmented macules and linear excoriation covering one 
percent of the Veteran's entire skin.  The impression was 
neurodermatitis and post-inflammatory hyperpigmentation.  
Unfortunately, the examiner was unable to link the Veteran's 
currently diagnosed skin disabilities to service without resort 
to mere speculation because, according to the examiner, there 
was no evidence of a skin condition in service.

The Veteran was afforded a VA C&P heart examination that same 
month.  The examiner reviewed the Veteran's claims file and 
medical records.  According to the Veteran, his heart condition 
began in service as a result of a near-drowning accident.  At 
the time of the examination, the Veteran reported subjective 
complaints of heart palpitations and chest pain in the mid-
sternal area, usually triggered by stress, as well as dyspnea 
upon walking up hills.  

A cardiac examination was negative for any evidence of 
congestive heart failure or pulmonary hypertension.  A pulmonary 
examination showed no evidence of abnormal breath sounds.  An 
exercise stress test was also administered at that time.  No 
evidence of ischemia, chest pain, or arrhythmias was found, but 
the test was stopped due to the Veteran's exhaustion.  A chest 
x-ray revealed normal heart size, while an EKG showed normal 
sinus rhythm with sinus arrhythmia, 71 BPM [beats per minute].  
The impression was "no evidence of heart disease on this 
examination."

The Veteran was also afforded a VA C&P arrhythmia examination in 
April 2010.  The examiner noted that the Veteran had a past 
history of intermittent arrhythmias, but stated that his cardiac 
history was otherwise negative.  An ECG administered at that 
time showed normal sinus rhythm.  The examiner found no evidence 
of currently diagnosed heart disease at the time of the 
examination.  With respect to the Veteran's near-drowning 
incident in service (and the Veteran's resulting tachycardic 
heart rate), the examiner described this incident as 
"isolated," and stated that the tachycardia was "explained by 
the stressful situation."  According to the examiner, there was 
no short-term sequelae noted following this incident and in the 
absence of a diagnosed heart condition, the examiner reasoned 
that "there has been no long-term sequelae either."

A. Skin Condition

Given the evidence of record, the Board finds that the evidence 
supports a finding of service connection for a skin condition.  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence of 
post-service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

In this regard, the Veteran has credibly reported that he 
experienced skin symptoms during a period of active duty in 2003 
and STRs showed that the Veteran was treated in-service for 
allergic dermatitis.  This condition, along with the Veteran's 
exertional chest pain, led him to be medically separated from 
service.  The Veteran also reported a continuity of skin problems 
since his service in Kuwait to the present time.  See treatment 
records dated July and August 2005, May 2006, March 2007, and 
March 2010.  The Board finds that the Veteran is competent to 
make such statements and, furthermore, that these statements are 
also credible in light of the medical evidence of record.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  
The Board is aware that the March 2010 VA C&P examiner was 
unable to link the Veteran's currently diagnosed skin 
disabilities to service without resort to mere speculation 
because, according to the examiner, there was no evidence of a 
skin condition in service.  The Board finds that this opinion is 
entitled to limited probative value, because as the evidence of 
record clearly shows, the Veteran has credibly reported that he 
experienced symptoms while on active duty in 2003 that have 
continued thereafter and he was later diagnosed with allergic 
dermatitis.  Accordingly, the Board finds that the evidence of 
record establishes continuity of symptomatology in this case, 
and therefore, the Veteran's claim of service connection for a 
skin condition must be granted.  

B.  Heart Condition
 
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a heart condition.  The Board acknowledges that 
the Veteran was treated in service for tachycardia and non-
cardiac chest pain following a near-drowning incident in March 
2003.  The Board also notes that the Veteran was also medically 
separated from service in April 2005 as a result of exertional 
chest pain, among other conditions.  There was, however, no 
evidence of a chronic heart condition noted upon separation from 
service or within one year after separation from service.  
Pertinent post-service treatment records associated with the 
claims file revealed that the Veteran had intermittent arrhythmia 
and/or bradycardia.  

These conditions, however, are not listed in VA's rating 
schedule.  On the contrary, these conditions are symptoms of a 
possible heart condition, and not disabilities for which 
compensation is granted.  In this regard, the Board also notes 
that the Veteran was afforded VA examinations in March and April 
2010 in connection with the current claim.  Each examiner 
reviewed the Veteran's claims file and medical records, as well 
as conducted a physical examination and diagnostic testing.  In 
each instance, the examiners found no evidence of a diagnosed 
chronic heart condition.  In fact, the April 2010 VA examiner 
also acknowledged that while the Veteran was treated in service 
for tachycardia, this condition was  "explained by the [near-
drowning] stressful situation."  According to the examiner, 
there was no short-term sequelae noted following this incident 
and in the absence of a diagnosed heart condition, the examiner 
reasoned that "there has been no long-term sequelae either."  
In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has in the past held that there must be a diagnosis of 
an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Pain alone is not a disability.  Id.

Furthermore, the Board notes that at no time during the pendency 
of this appeal has the Veteran demonstrated, nor does the 
evidence show, that he was diagnosed as having a chronic heart 
condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service connection 
even though the disability resolves prior to the Secretary's 
adjudication of the claim).
  
The Veteran has submitted lay statements during the pendency of 
this claim expressing the opinion that his claimed heart 
condition is related to service, and specifically to the near-
drowning incident described in detail above.   The Veteran also 
alleges that he takes a pill for his heart.  The Court has in the 
past held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition"); Layno, 6 Vet. App. at 469-70; 
Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d. at 1315.  
 
Here, the Veteran is capable of observing symptoms related to his 
claimed heart condition, such as chest pain, but he is not 
competent (i.e., professionally qualified) to diagnose a heart 
disability and offer an opinion as to the cause of this claimed 
disability, or its relationship to service, if any.  Even 
assuming that the Veteran is competent to offer an opinion as to 
the cause of the claimed heart condition and its relationship to 
service, the Board finds that any such statements made by the 
Veteran in this regard, even if found credible and probative, are 
entitled to limited probative value since he lacks any medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the lay 
statements of record are outweighed by the March and April 2010 
examiner's opinions, which specifically found no evidence of a 
currently diagnosed heart condition.  These opinions were based 
on a physical examination and interview of the Veteran as well as 
a review of the medical history.  To the extent that the Veteran 
reported that he takes a heart pill, the Board notes that a 
careful review of the evidence of record reveals that he is 
prescribed statins associated with his high cholesterol.  This 
medical evidence outweighs the Veteran's lay statements that he 
takes a pill for a heart condition.  

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-97.  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence of 
post-service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although tachycardia and non-
cardiac chest pain were noted in service, there is no evidence of 
a currently diagnosed heart condition.  Consequently, the Board 
finds that the Veteran failed to establish continuity of 
symptomatology in this case.

The Board also notes that the Veteran's service personnel records 
reflect that he was at the combat zone in Kuwait from March 27, 
2003, to May 17, 2003.  Pursuant to 38 U.S.C.A. § 1154(b), combat 
veterans, in certain circumstances, can use lay evidence to 
establish service connection for a disease or injury.  However, 
in Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
while § 1154(b) relaxes the evidentiary burden for a combat 
veteran with respect to evidence of an in-service occurrence of 
an injury, it does not create a statutory presumption that a 
combat veteran's disease or injury is automatically service-
connected.  The Veteran must still provide competent evidence of 
a relationship between an injury in service and a current 
disability.  Even if the Board found that the Veteran engaged in 
combat, there is no evidence of a current disability, therefore, 
service connection could not be granted on that basis.  

The RO did not consider the possibility of a disability due to an 
undiagnosed illness under 38 U.S.C.A. § 1117 (West 2002) and 38 
C.F.R. § 3.317 (2010).  The statement of the case (SOC) also did 
not include a discussion of such statutory and regulatory 
provisions in the confirmed denial of the claim.  As noted, the 
Veteran served in Southwest Asia.  See 38 C.F.R. § 3.317(d)(2) 
(2010).  Also, while he was afforded VA examinations, these 
examinations did not include an assessment as to whether his 
subjective symptoms warranted consideration as undiagnosed 
illnesses.  
The Board notes however, that the Veteran claims that he 
continues to have symptoms from a specific incident in service; 
an incident which occurred prior to his SWA deployment.  He has 
not claimed, nor does the evidence raise, the issue of an 
undiagnosed illness related to his SWA service.  Accordingly, 
that provision is inapplicable to this case.  

As previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that has a 
relationship to an in-service injury or disease. In this case, 
there is no evidence of a diagnosed heart condition.  Therefore, 
the Board concludes that the Veteran's claim of service 
connection for a heart condition, must be denied in the absence 
of any current clinical evidence confirming the presence of the 
claimed disability.  Accordingly, the Board concludes that the 
Veteran's claim of service connection for a heart condition is 
denied. 

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Finally, the Board notes that the Veteran reported during the 
March 2010 VA examination that he had chest pain triggered by 
emotional stress and that he had a history of depression with 
palpitations associated with stress.  If the Veteran wishes to 
file a claim for service connection for a psychiatric condition, 
he may do so at the VA Regional Office.  
   
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection.  A veteran should also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for bronchial asthma.  
In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, the Board finds that additional notice is 
not required because the Veteran's claim has been substantiated.

With regard to the Veteran's service connection claim for a skin 
condition, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

With regard to the Veteran's service connection claim for a heart 
condition, the VCAA duty to notify was satisfied by way of a 
letter dated July 2005 that fully addressed the notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required to 
substantiate the service connection claim on a direct and 
presumptive basis, and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in August 2007, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The Veteran's claim was subsequently 
readjudicated following this notice by way of a May 2010 
supplemental statement of the case (SSOC).

The Board also finds that the relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
were obtained.  The Veteran was also afforded VA examinations in 
connection with his claims which were adequate as they were based 
on a review of the medical history, a physical examination, and 
as opinions with a rationale were provided regarding the heart 
condition and as sufficient information was provided regarding 
the asthma claim to allow the Board to render an informed 
determination.  The RO also substantially complied with the 
Board's remand instructions by informing the Veteran he could 
submit additional evidence or sufficient information to allow the 
RO to obtain the evidence on his behalf concerning his treatment 
for the disabilities at issue, additional VA treatment records 
were associated with the claims folder, and a heart examination 
was provided.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation in excess of 10 percent for bronchial 
asthma is denied.

Service connection for a skin condition is granted, subjected to 
the law and regulations governing the payment of monetary 
benefits.

Service connection for a heart condition is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


